Exhibit 10.26

 



 



 

SHARE PURCHASE AND SALE AGREEMENT

 

of

 

SMA INDÚSTRIA QUÍMICA S.A.

 

entered into by and among,

 

on one side,

 

SÃO MARTINHO S.A.

 

as Seller and,

 

on the other side,

 

AMYRIS BRASIL LTDA.

 

as Purchaser

 

and, as intervening consenting party,

 

SMA INDUSTRIA QUÍMICA S.A.

 

And

 

AMYRIS INC.

 

 

 

Dated August 31st, 2015

 



 

 

SHARE PURCHASE AND SALE AGREEMENT

 

THIS SHARE PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and entered
into as of this August 31, 2015, by and between:

 

On one side, as seller:

 

1.            SÃO MARTINHO S.A., Brazilian corporation, headquartered at Fazenda
São Martinho, in the City of Pradópolis, State of São Paulo, enrolled with the
Brazilian Taxpayer’s Registry (“CNPJ/MF”) under nº , herein represented in
accordance with its By-laws (hereinafter referred to as “Seller”);

 

On the other side, as purchaser:

 

2.            AMYRIS BRASIL LTDA., Brazilian limited company, headquartered at
Rua James Clerk Maxwell, 315, Techno Park, in the City of Campinas, State of São
Paulo, Brazil, enrolled with CNPJ/MF under nº , herein represented in accordancy
with its By-laws (hereinafter referred to as “Purchaser”);

 

(Seller and Purchaser jointly referred to as “Parties” and, individually and
generally referred to as “Party”)

 

And, as intervening consenting party:

 

3.            SMA INDÚSTRIA QUÍMICA S.A., a Brazilian corporation, headquartered
at Fazenda São Martinho, s/n, in the City of Pradópolis, State of São Paulo,
enrolled with CNPJ/MF under nº , herein represented in accordance with its
By-Laws (“Company”).

 

4.            AMYRIS INC., a company duly organized and existing in accordance
with the laws of the State of Delaware, United States of America, with its
principal place of business at 5885 Hollis Street, Suite 100, Emeryville, State
of California, herein represented in accordance with its By-Laws  (hereinafter
referred to as “ABI”).

 

RECITALS

 

WHEREAS, the Parties and ABI formed a joint venture (“JV”) to construct and
operate the first manufacturing facility site in Brazil for the production of
renewable products using Amyris technology;

 

WHEREAS to carry out the objective of the JV, the Parties and ABI agreed to form
and organize the Company, which is a corporation (sociedade anônima) with a
capital stock in the amount of R$ 100.000,00 (one hundred thousand reais), fully
paid-up, divided into one hundred thousand (100.000) ordinary shares no par
value;

 

WHEREAS, the Company is still non operational and the Parties have not reached
an agreement with respect to the viability of the JV;

 

WHEREAS, as a consequence, Seller have exercised its right to terminate the JV
and to sell to Purchaser its equity participation in the Company.


 

 



2

 

NOW, THEREFORE, in consideration of the respective covenants and agreements set
forth herein, the Parties hereto agree as follows:

 

Section 1

Definitions and Interpretation

 

1.1.    Interpretation. In this Agreement, except to the extent specifically
provided otherwise:

 

(i)“or” is not exclusive (unless the context implies otherwise);

 

(ii)“including” means “including” without limitation;

 

(iii)terms defined in the singular have the same meanings when used in the
plural and vice versa;

 

(iv)words importing any gender include the other gender;

 

(v)references to statutes or regulations include all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to;

 

(vi)a reference to any Person includes such Person's successors and permitted
assignees;

 

(vii)any reference to “days” means calendar days unless Business Days are
expressly specified; references to “calendar” means the Gregorian calendar;

 

(viii)the Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof for all purposes; and

 

(ix)the headings herein are for convenience only, do not constitute a part of
this Agremeent and shall not be deemed to affect or limit any of the provisions
hereof.

 

1.2.    Definitions. The following terms and expressions shall have the
following meanings when used in this Agreement and not expressly or contrary
defined in the body of this instrument:

 

“ABI” shall have the meaning set forth in the Preamble. “Affiliate” means any
Person that, directly or indirectly, through one or more Persons, Controls, is
Controlled by or is under common Control with such Person. “Agreement”  means
this Share Purchase and Sale Agreement. “Antitrust Authority” shall have the
meaning set forth in Section 9.1. “Arbitration Chamber” shall have the meaning
set forth in Section 10.2. “Arbitration Panel” shall have the meaning set forth
in Section 10.3.

 

3

 



“Arbitration Rules” shall have the meaning set forth in Section 10.2. “Assets”
means all assets, rights, machineries, equipments and other goods used or held
by the Company, , except for the foundation of the plant located at the
Property. “Business Day”  means any day that is not a Saturday, a Sunday or a
day on which commercial banks in the City of São Paulo, State of São Paulo, are
obliged or authorized by law to remain closed or any day in which such banks are
closed as the result of a strike. “Claim” means any action, judicial, arbitral,
or administrative proceeding, claim, demand, order, judicial or extrajudicial
notification, claim, notice of infraction, notice of breach or violation,
investigation, collection notice, procedure, or judicial or administrative
inquiry, brought or made against any of the Parties, ABI and the Company.
“Closing” shall have the meaning set forth in Section 3.1. “Closing Date” shall
have the meaning set forth in Section 3.1. “Company” shall have the meaning set
forth in the Preamble. “Confidential Information” shall have the meaning set
forth in Section 8.1.1. “Control”  means, when used with respect to any Person
(“Controlled Person”), (i) the power, held by another Person, alone or together
with other Persons bound by a voting or similar agreement (each a “Controlling
Person”), to elect, directly or indirectly, the majority of the senior
management and to establish and conduct the policies and management of the
relevant Controlled Person, whether individually or jointly with Affiliates of
the Controlling Person(s); or (ii) the direct or indirect ownership by a
Controlling Person and its Affiliates, alone or together with another
Controlling Person and its Affiliates, of at least fifty percent (50%) plus one
(1) share/quota representing the voting stock of the Controlled Person. Terms
derived from Control, such as “Controlled”, “Controlling” and “under common
Control” shall have a similar meaning to Control. “Defense” shall have the
meaning set forth in Section 7.5.1.

 

4

 





“Direct Claim” shall have the meaning set forth in Section 7.3. “Direct Claim
Notice” shall have the meaning set forth in Section 7.3. “Dispute” shall have
the meaning set forth in Section 10.2. “First Amendment to the Share Service
Agreement” means the First Amendment to the Share Service Agreement entered by
and between the Parties, ABI and the Company on the date hereof. “Governmental
Authorization” means any approval, permit, license, certificate, franchise,
permission, clearance, registration, qualification or other authorization
issued, whether public or private granted or given by any Government Entity or
any person. “Government Entity” means any government or governmental or
regulatory body thereof, or political subdivision thereof, whether foreign,
multi-national or other supra-national, national, federal, regional, state or
local or any agency, instrumentality, authority, department, commission, board
or bureau thereof, or any arbitral body, court, tribunal or in Austria, Brazil
or in any other jurisdiction. “Indemnified Party” shall have the meaning set
forth in Section 7.3. “Indemnifying Party” shall have the meaning set forth in
Section 7.3. “JV” shall have the meaning set forth in the Preamble. “Law” means
any and all applicable laws, regulations, statutes and ordinances of any nation
or state, or any political subdivision thereof, and all Orders and decisions of
courts having the effect of law in any such jurisdiction. “Liens” means any
charge, claim, community or other marital property interest, condition,
equitable interest, lien, option, pledge, security interest, usufruct, mortgage,
right of way, easement, encroachment, servitude, right of first option, right of
first refusal, tag along right, preventive recordation, or similar restriction,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership or possession of a certain right,
property or asset. “Losses” include, without limitation, any and all loss
suffered, directly, liabilities, constrictions, contingent liabilities, costs,
fines, penalties and expenses, including interest, adjustment for inflation,
court costs, deposits and guarantees, reasonable expenses of defense or

 

5

 



  remediation, reasonable and necessary consulting, accounting or other expert
fees in connection with any defense, response or remediation and reasonable
attorneys’ fees and expenses, actually incurred or suffered by an
Indemnified  Party and/or the Company and arising from a final court decision or
arbitration award (not subject to any appeal). “Order” means any award,
decision, judgment, writ, decree, injunction or similar order or binding act (in
each case whether preliminary or final) issued by any court, arbitral panel or
Government Entity in the relevant jurisdiction. “Organizational Documents”
means, with respect to any Person, its memorandum of association, articles of
incorporation, certificates of incorporation, by-laws (estatuto social),
articles of association (contrato social), shareholders agreement, partnership
agreements, joint venture or other agreements, instruments or documents,
individually or collectively, pursuant to which such Person is established or
organized, and that govern the internal affairs of such Person, as such
documents may be amended from time to time. “Parties” shall have the meaning set
forth in the Preamble. “Person” means any individual, legal entity, company,
joint venture, trust, investment fund, unincorporated entity or any other
entity, including governmental authorities. “Purchase Price” shall have the
meaning set forth in Section 2.2. “Purchased Shares” shall have the meaning set
forth in Section 2.1. “Purchaser” shall have the meaning set forth in the
Preamble. “Purchaser Indemnified Parties” shall have the meaning set forth in
Section 7.1. “Property”  means the real property owned by Seller and rented by
the Company to carry out its objectives. “Related Parties” shall have the
meaning set forth in Section 8.1. “Rental Agreement” means the Rental Agreement
entered into by and between the Company and Seller on May 01st, 2010, through
which it was agreed the lease by the Seller to the Company of the Property.
“Second Amendment to the Rental Agreement”  means the Second Amendment to the
Rental Agreement executed by and between the Parties, ABI and the Company on the
date

 

6

 



  hereof. “Seller” shall have the meaning set forth in the Preamble. “Seller’
Indemnified Parties” shall have the meaning set forth in Section 7.2.
“Termination Agreement” means the Termination Agreement executed by and between
the Parties, ABI and the Company on the date hereof. “Third Party Claim” shall
have the meaning set forth in Section 7.4. “Transaction” means the signing and
delivery of the Transaction Agreements and all of the transactions contemplated
by the respective Transaction Agreements, including: (i) the sale of the
Purchased Shares by the Seller to the Purchaser in accordance with this
Agreement; and (ii) the performance by the Seller and the Purchaser of their
respective obligations under the Transaction Agreements and the exercise by the
Seller and the Purchaser of their respective rights under the Transaction
Agreements. “Transaction Agreements” means the following agreements: (a) this
Agreement; (b) the Termination Agreement; (c) Second Amendment to the Rental
Agreement; (d) the minutes of Shareholders Meeting and Board of Directors
Meeting of the Company approving the agenda mentioned in Sections 3.2.(ii) and
3.2.(iii); and (e) the First Amendment to the Share Services Agreement.

 

1.3.    Negotiation. The Parties hereto, each represented by legal counsel, have
negotiated this Agreement, which is not an adhesion contract.

 

Section 2 

Purpose of the Agreement

 

2.1. Sale and Purchase. On the date hereof, the Seller hereby agrees to sell,
transfer and deliver to the Purchaser, and the Purchaser hereby agrees to
acquire and accept from the Seller fifity thousand (50.000) shares (i.e., the
entire and total number of shares owned by the Seller) issued by the Company
free and clear of any and all Liens, corresponding to fifty percent (50%) of the
capital stock of the Company (“Purchased Shares”), together with all rights
inherent thereto.

 

2.1.1. With the closing of this Transaction, Purchaser hereby represents that it
will be the owner of shares representing 100% of the capital stock of the
Companyfree and clear of any and all Liens.

 

2.1.2. On the Closing Date, the Purchased Shares will be transferred to the
Purchaser free and clear of any and all Liens with everything they represent
(including any right to dividends pending payment by the Company and respective
equity interest in the Company).

 



7

 

2.2. Purchase Price. The purchase price to be paid by the Purchaser to Seller
for the Purchased Shares is R$ 50.000,00 (fifty thousand reais) (“Purchase
Price”).

 

2.3. Payment of the Purchase Price. The Purchase Price shall be paid by
Purchaser to Seller by bank wire transfer in immediately available funds to the
following account: .

 

2.4. Receipt, Release and Discharge. Proof of deposit of the amounts
contemplated in this Section 2 shall serve as a receipt for all legal purposes
and effects, and constitute full, general and irrevocable release and discharge
granted by the Seller in favor of the Purchaser, with waiver of all claims the
Seller may have with respect to the (i) amount reflected in the proof of deposit
and (ii) any claim in relation to the purchase price, its share value and the
ful control of the company.

 

Section 3 

Closing

 

3.1. Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) will take place no later than five (5) days after the approval
of the Antitrust Authority, as set forth in Section 9.1 of this Agreement, on
the same location of the execution of this Agreement or at any other place and
time mutually agreed by the Parties (the “Closing Date”). All transactions and
other actions taken, and all documents delivered, at the Closing will be deemed
to occur simultaneously as of the close of business of this date.

 

3.2. The following documents shall be executed by the Parties, ABI and/or the
Company, as applicable, on the Closing Date:

 

(i)Minutes of Shareholders Meeting of the Company (i) approving the transfer of
the headquarter of the Company to other location; (ii) approving the change in
the Company’s corporate name; (iii) acknowledging the resignation of the members
of the Board of Directors and of the Executive Committee appointed by Seller;
and (iv) appointing the members of the Board of Directors of the Company that
shall replace the members that have resigned, substantially in the form attached
hereto as Schedule 3.2(i);

 

(ii)Minutes of Board of Directors Meetings of the Company appointing the new
member of the Executive Committee of the Company, substantially in the form
attached hereto as Schedule 3.2(ii);

 

(iii)Resignation Letter of the members of the Board of Directors and Executive
Committee of the Company appointed by Seller;

 

3.3. In addition to entering into the documents set forth in Section 3.2 above,
on the Closing Date:

 

(i)the Seller shall transfer to the Purchaser the Purchased Shares free of all
Liens, by means of signing the relevant Book of Transfer of Nominative Shares
(Livro de Registro de Transferência de Ações Nominativas) of the Company;

 

(ii)the legal representative of the Company shall record such transfer with the
Book of Register of Nominative Shares (Livro de Registro de Ações Nominativas);
and

 

8

 



(iii)the Purchaser shall transfer the Purchase Price to the Seller, in
accordance with Section 2.3. above.

 

Section 4 

Representations and Warranties of the Seller

 

The Seller hereby represents and warrants to the Purchaser that as of the date
of signing of this Agreement and the Closing Date:

 

4.1. Validity and Execution. The Seller has full legal right, as well as all
necessary capacity and power and, where applicable, has taken all actions and
approvals required to enter into, execute and deliver this Agreement, the
Transaction Agreements and to fully perform its obligations hereunder and
thereunder. The Seller has the unrestricted right to sell, endorse, assign and
transfer the Purchased Shares pursuant to this Agreement.

 

4.1.1. This Agreement, the Transaction Agreements, assignments and other
instruments to be executed pursuant to the Transaction are valid, binding and
enforceable obligations of the Seller who is the sole lawful owner and holder of
the Purchased Shares by good, valid and transferable title, free and clear of
any Liens.

 

4.2. Governmental Approvals and Notifications. Except for the approval of the
Antitrust Authority, pursuant to Section 9.1 below, no notification,
authorization, consent, approval, license, exemption of, or filing or
registration with, any Government Entity in Brazil is or will be necessary for
the execution of the Agreement, the other Transaction Agreements, and for the
performance by the Seller of its obligations under this Agreement or any other
Transaction Agreements.

 

4.3. No Conflict or Violation. Except for the approval of the Antitrust
Authority, pursuant to Section 9.1 below, the signing, formalization, delivery
and/or performance of this Agreement and the other Transaction Agreements to
which the Seller is a party, the consummation of the Transaction, the
fulfillment of the terms hereof and thereof, and the compliance with any of the
provisions hereof and thereof do not and will not:

 

(i)conflict with or result in a breach or violation of the Organizational
Documents of the Company; and

 

(ii)conflict with or violate any Order or Brazilian Law applicable to the Seller
or any of its properties or assets.

 

4.4. Litigation. There is no Claim or action or proceeding (before or by any
court, tribunal or administrative, governmental or regulatory body, agency,
commission, division, department, public body or other Governmental Authority)
pending or, to the best knowledge of the Seller, threatened against or affecting
the Seller the outcome of which would in any manner impair the ability of the
Seller to perform its obligations under this Agreement or any other Transaction
Agreements.

 

4.5. No Other Representations or Warranties. Except for the representations and
warranties contained in this Agreement, the Seller makes no other express or
implied representation or warranty with respect to the Seller or to the Company.

 



9

 

Section 5 

Representations and Warranties of the Purchaser and ABI

 

The Purchaser and ABI hereby jointly represent and warrant to the Seller that as
of the date of signing of this Agreement and the Closing Date:

 

5.1 Organization. Purchaser is a limited company duly organized, validly
existing and in good standing under the Laws of Brazil. ABI is a corporation
orgazined, validly existing and in good standing under the Laws of Delaware,
United States of America.

 

5.2. Corporate Actions. The Purchaser and ABI have the full legal right, as well
as all necessary capacity and power as a legal entity, and have taken all
actions and approvals required to enter into, execute and deliver this Agreement
and the Transaction Agrements, as well as to fully perform their obligations
hereunder and thereunder.

 

5.2.1. The Transaction has been duly approved by the directors, officers and/or
managers of the Purchaser and ABI, as applicable, and there is no other
corporate action or authorization required to enter into and to perform the
Transaction and the obligations hereunder. The Purchaser and ABI have all
requisite power to own and hold their assets, as well as to carry out their
activities as they are currently carried out.

 

5.2.2. The legal representatives of the Purchaser and of ABI executing this
Agreement have all required powers for that purpose and, therefore, this
Agreement, the other Transaction Agreements and each one of the other agreements
and instruments executed by the Purchaser and ABI in connection with this
Agreement and the remaining Transaction Agreements, are valid and binding
obligations of the Purchaser and of ABI, enforceable against them in accordance
with their terms.

 

5.3. Governmental Approvals and Notifications. Except for the approval of the
Antitrust Authority, pursuant to Section 9.1, no notification, authorization,
consent, approval, license, exemption of, or filing or registration with, any
court, tribunal or administrative, governmental or regulatory body, agency,
commission, division, department, public body or other Governmental Authority in
Brazil, in United States of America or in another country, is or will be
necessary for the execution of this Agreement, the other Transaction Agreements,
and for the performance by the Purchaser or by ABI of their obligations under
this Agreement or any Transaction Agreements.

 

5.4. No Conflict or Violation. Except for the approval of the Antitrust
Authority, pursuant to Section 9.1 below, the signing, formalization and
performance of this Agreement and the other Transaction Agreements to which the
Purchaser and ABI are parties, the consummation of the Transaction, the
fulfillment of the terms hereof and thereof, and the compliance with any of the
provisions do not and will not:

 

(i)conflict with or result in a breach or violation of the Purchaser’s and ABI’s
Organizational Documents; and

 

(ii)conflict with or violate any Order or Law applicable to the Purchaser or to
ABI or any of their properties or assets.

 



10

 

5.5. Litigation. There is no Claim or action or proceeding (before or by any
court, tribunal or administrative, governmental or regulatory body, agency,
commission, division, department, public body or other Governmental Authority)
pending or, to the best knowledge of the Purchaser and ABI, threatened against
or affecting the Purchaser or ABI, the outcome of which would in any manner
impair the ability of the Purchaser and/or ABI to perform their obligations
under this Agreement and the other Transaction Agreements.

 

5.6. Financial Strength. The Purchaser has the financial strength and resources
to enter into this Agreement and to consummate the transactions contemplated
herein, under the terms and conditions provided for in this Agreement.

 

5.7. Condition of the Company. Purchaser and ABI hereby represent that they have
joint Control of the Company and effective partipate in the Company’s management
and, as a consequence, are fully aware of the current condition (including,
without limitation, the business, financial, solvency, accounting, fiscal, legal
condition) of the Company, acquiring the Purchased Shares on an “as is” basis.

 

Section 6 

Other Covenants

 

6.1. Transfer of Assets. The Purchaser and ABI hereby undertake to transfer the
Assets located in the Property to other location within twelve (12) months as of
the Closing Date. Purchaser shall within thirty (30) days as of the Closing
Date, provide to Seller a time table of the transfer of the Assets, evidencing
the measures to be taken in order to transfer the Assets within such 12-months
term. In case the Purchaser and ABI do not comply with their obligation set
forth in this Section 6.1, the Purchaser, ABI and the Company shall be subject
to a penalty of R$ 1.500,00 (one thousand and five hundred reais) per day,
without prejudice to the rental amount owed by the Company to the Seller and to
any other measure that may be taken by Seller to guarantee the compliance by
Purchaser and ABI of their obligation set forth herein.

 

6.1.1. In case Purchaser and ABI do not comply with their obligation of transfer
of the Assets located in the Property, pursuant to Section 6.1 above, without
prejudice to any other right of Seller, including the daily penalty set forth in
Section 6.1 above, Seller shall have the right to take all measures necessary to
transfer the Company’s Assets to other location (a deposit or the Company’s new
headquarter) and Purchaser, ABI and the Company shall be responsible for all
costs and expenses arising therefrom.

 

6.1.2. For sake of clarity, following Purchaser’s request, the foundation of the
work site located at the Property shall not be transferred by the Purchaser, ABI
and the Company to other location and no payment from either Party shall be due
with respect to that.

 

6.2. Rental Agreement. The Parties, the Company and ABI expressly acknowledge
that the lease provided for in the Rental Agreement, as amended, was agreed to
by the Parties, the Company and ABI in light of the JV and the Parties agreed to
amend the term of the rental to twelve (12) months as of the Closing Date in
order to allow the Company to transfer its Assets to other location. In this
regard, the Parties hereby declare and agree that the lease contained in the
Rental Agreement, as amended, will under no circumstances be subject to any
renewal rights.

 



11

 

6.3. Purchaser, ABI and the Company shall, within forty five (45) days as of the
Closing Date, update and/or cancel, as applicable, the Company’s register with
the proper Governmental Authorities (including but not limited to Federal
Revenue, State Reventue, Municipality, Cetesb) due to the transfer of the
Company’s headquarter to other location.

 

Section 7 

Indemnification

 

7.1. Indemnification by the Seller. The Seller shall indemnify Purchaser, the
Company, ABI and its Affiliates (the “Purchaser Indemnified Parties”), against,
and shall hold them harmless from and reimburse the same for and in respect of,
any and all Losses actually suffered or incurred by the Purchaser Indemnified
Parties arising out of:

 

(i)any inaccuracy, error, imprecision, insufficiency, violation, or unthruth,
hidden contigency or breach of any representation or warranty made by the Seller
under this Agreement;

 

(ii)breach or failure to perform, either total or in part, any covenant,
obligation or undertaking of the Seller pursuant to this Agreement or any other
Transaction Agreement;

 

(iii)any obligation of Seller or any of its Affiliates (other than the Company)
or any other entity in which the Seller invests or invested in, which is charged
against the Purchaser Indemnified Parties, regardless if such Claim is caused by
an act, fact, event or omission on, before or after the date hereof; and/or

 

(iv)acts, facts, omissions related to the Company occurred on and before the
Closing Date, except for Losses related to taxes due in connection with the
acquisition and/or ownership of the Assets by the Company, which shall be solely
and exclusively Purchaser’s responsibility/liability.

 

7.1.1. The Purchased Shares are being transferred to Purchaser on an “as is”
basis. Therefore the Seller makes no representation or warranty to the Purchaser
or ABI as to the current, past and future situation, solvency, financial,
business or other condition of the Company, or as to the results of its
operations, and, accordingly, Seller shall not be liable under any circumstance
to indemnify or keep Purchaser Indemnified Parties harmless for and against any
liabilities and obligations of any nature of the Company, whether or not
reflected, provisioned or reserved on the consolidated or unconsolidated
financial statements of the Company, whether accrued or fixed, known or unknown,
absolute or contingent, matured or unmatured, determined or determinable,
disclosed or undisclosed, including those arising under or in connection with
any law or order and those arising under or in connection with any contract,
agreement, arrangement, commitment or undertaking or any alleged or actual
violation or breach thereof.

 

7.2. Indemnification by Purchaser and ABI. Purchaser and ABI shall indemnify the
Seller and its Affiliates (“Seller’s Indemnified Parties”) against, and shall
hold them harmless from and reimburse the same for and in respect of, any and
all Losses actually suffered or incurred by the Seller’s Indemnified Parties
arising out of:

 

(i)any breach or inaccuracy of representations or warranties of Purchaser and/or
ABI made in this Agreement or in any other Transaction Agreement;

 

12

 



(ii)any breach of or failure to perform, in total or in part, any covenant,
undertaking or obligation of Purchaser, ABI or the Company pursuant to this
Agreement or any other Transaction Agreement;

 

(iii)any obligation of Purchaser, ABI or any of its Affiliates or any other
entity in which the Purchaser or ABI invests or invested in, which is charged
against the Seller’s Indemnified Parties, regardless if such Claim is caused by
an act, fact, event or omission on, before or after the date hereof;

 

(iv)use of the Property by the Company and the removal of the Assets by
Purchaser from the Property; and/or

 

(v)acts, facts, omissions related to the Company occurred on, before or after
the Closing Date

 

7.3. Procedure for Direct Claims. In the event any Seller Indemnified Party or
Purchaser Indemnified Party (“Indemnified Party”) shall have a claim against the
other Party (“Indemnifying Party”) pursuant to Sections 7.1 and 7.2 (“Direct
Claim”), the Indemnified Party shall give written notice thereof to the
Indemnifying Party (“Direct Claim Notice”), provided that in case of a Third
Party Claim Section 7.4 shall apply.

 

7.3.1. The Indemnifying Party shall, within fifteen (15) days of the receipt of
the Direct Claim Notice, reply in writing to the Indemnified Party informing
whether they disagree (in which case the matter may be submitted to arbitration,
pursuant to Section 10) or agree with the Direct Claim Notice and, in this
latter case, if they will (i) remedy the default within the cure period of
fourteen (14) days as from the Indemnifying Party’s acceptance; or (ii)
indemnify the Indemnified Party for the Losses pursuant to Sections 7.5 et seq.

 

7.3.2. If the Indenfying Party decides on curing the default pursuant to Section
7.3.1(i), the Indemnified Party shall allow access to them and/or their
representatives during normal business hours (provided such access does not
adversely impact the activities of the Indemnified Party) to the records,
documents and information necessary therefore.

 

7.4. In no event will any Indemnifying Party be liable for any indirect,
special, incidental, consequential, loss of profits, loss of revenues/profits
(i.e., lucros cessantes) or punitive damages, arising out of (i) the JV, (ii)
this Agreement and (iii) Transaction Agreements.

 

7.5. Procedure for Third Party Claims. For the purposes of this Section 7.5, any
and all claims or demands brought by a third party which may give rise to a Loss
will be hereinafter referred to as “Third Party Claim”.

 

7.5.1. The Indemnified Party shall give the Indemnifying Party written notice
within one third (1/3) of the period allowed for filing of a defense or
applicable measure against such claim (the “Defense”), if the period for
presentation of the Defense is five (5) business days or less, the notice
referred to herein shall be given no later than after the lapse of half said
period. lf, within this period, the Indemnified Party fails to give notice to
the Indemnifying Party, the Indemnifying Party shall be free from any liability
for the Losses with respect to such Third Party Claim only to the extent that
the Indemnifying Party's ability to raise a Defense against the Third Party
Claim is damaged or negatively affected by such failure to timely notify.

 



13

 

7.5.2. Defense of Third Party Claims. In the event of a Third Party Claim, the
Indemnifying Party may, at its sole discretion:

 

(i)and at its own expense, assume the Defense and retain attorneys to follow up
on behalf of the Company, provided, however, that such assumption of a Defense
shall not jeopardize or endanger the business of the Indemnified Party in which
case the Indemnified Party, acting reasonably, may request that the Defense is
handled and controlled by the Indemnified Party. In such event, the Indemnifying
Party shall keep the Indemnified Party at all times fully informed of the
development of the case.

 

(ii)decide not to assume the Defense, in which case the Indemnified Party may
opt for assuming such Defense and, if so, shall keep the Indemnifying Party
periodically informed about the development of the case. Regardless of whether
the Indemnified Party assumed or not the Defense in this case, this shall in no
way cause any prejudice to the Indemnifying Party’s obligation to indemnify for
any Losses in connection with the respective Third Party Claim, pursuant to this
Section 7

 

7.5.3. The Indemnifying Party shall notify the Indemnified Party, prior to the
end of two thirds (2/3) of the total period for Defense, about which of the
alternatives set forth above they decided to choose. If the time available to
present a Defense is five (5) days or less, said notification must be within two
(2) Business Days from the date of the notification referred to in Section
7.5.1.

 

7.5.4. If the continued Defense of any Third Party Claim depends upon prompt
disbursement of funds to cover deposits in the judicial or administrative
sphere, the Indemnifying Party shall advance such funds to the Indemnified
Party, within the due term, provided that the Indemnifying Party received a copy
of the decision obliging such deposit. If the Indemnifying Party fail to advance
the amount due on the terms hereunder, the Indemnified Party shall advance the
relevant amount which shall be subject to interest at a rate of 12% per year,
calculated pro rata temporis over the amount duly adjusted in accordance with
the variation of the IPCA rate from the due date up to the date of full payment
thereof. If the Third Party Claim with respect to which the deposit was made is
decided favorably to the Indemnified Party, the latter shall, within five (5)
days as of the date in which the funds related to the court deposit are
available, return the relevant amount, adjusted according to the variation of
IPCA rate, directly to the Indemnifying Party’s accounts informed in writing at
the time. The Indemnified Party shall be subject to the same consequences
described herein in case it fails to return the amount due to the Indemnifying
Party within the prescribed term.

 

7.5.5. Without detriment to the aforementioned, in case the Indemnified Party
suffers any constraint on its Assets or in part of any of the Assets by virtue
of a Third Party Claim (including, in particular, penhora on line over its bank
account), it may notify the Indemnifying Party thereof, who shall immediately
grant a substitute guarantee or liquidate the amounts under discussion, so as to
ensure that the relevant constrain is cancelled as soon as possible.

 

7.5.6. The Indemnifying Party may execute (or irreversibly commit to enter into)
any settlement, transaction or agreement with regard to any Third Party Claim,
provided that the Indemnifying Party does not assume additional obligation,
responsibility or fault on behalf of the Indemnified Party and such settlement
does not – within Indemnified Party’s sole discretion acting reasonably – have
an adverse effect on the business of the Indemnified Party or any of its
Affiliates.

 



14

 

7.5.7. With respect to the Third Party Claims which Defense is conducted by the
Indemnifying Party, the Indemnified Party undertakes to provide any and all
information or materials as reasonably requested by the Indemnifying Party to
support the Defense. The Indemnifying Party shall cause their legal counsel to
send a copy of the main procedural documents to the Indemnified Party, which
shall be entitled to follow up on development of the proceedings dealt with in
this Section 7. The Indemnified Party may appoint, at its own expense and cost,
its own counsel to follow up on the work to be conducted by the counsel selected
by the Indemnifying Party for the Defense.

 

7.5.8. With respect to Third Party Claims which Defense is conducted by the
Indemnified Party, the Indemnified Party shall (i) consult with the Indemnifying
Party on the strategy of Defense; (ii) cause its legal counsels to send to the
Indemnifying Party a copy of the main procedural documents, which shall be
entitled to follow up on development of the proceedings regarding this Section
7; and (iii) always file all recourses and appeals provided by law, unless the
Indemnifying Party agrees otherwise. The Indemnified Party shall not execute (or
irreversibly commit to enter into) any settlement, transaction or agreement with
regard to any Third Party Claim, without the Indemnifying Party’s approval.

 

7.6. Indemnity Payment.

 

7.6.1. Regardless of the Party conducting the Defense, the Indemnfying Party
shall only be obliged to indemnify the Indemnified Party if such Parties are
obliged to pay, deposit, or grant any type of guarantee for the Loss. Any amount
payable to any of the Indemnifiable Parties, in connection with any Loss
actually and irreversibly consummated, shall be paid to the Indemnified Parties,
within thirty (30) days following receipt by the Indemnfying Party of written
notice sent by the Indemnified Party of a final court decision (res judicata
decision) or arbitral award, not subject to any appeal. In case the Indemnifying
Party is conducting the Defense, such party shall sent to the Indemnified Party
a copy of the final court decision or arbitration award, not subject to any
appeal, jointly with the receipt of payment of the Loss. If the Indemnfying
Party fails to pay the amount due on the terms hereunder, the outstanding and
unpaid amount shall accrue (i) a ten percent (10%) default fine, and (ii)
default interest at twelve (12%) per year, calculated pro rata temporis adjusted
in accordance with the variation in the IGP-M, from the due date up to the date
of full payment thereof.

 

7.6.2. The Indemnifying Party shall reimburse the Indemnified Party for any
costs or expenses incurred by the Indemnified Party in connection therewith
before a final court decision or arbitral award.

 

7.6.3. Any amounts payable to an Indemnified Party, pursuant to this Section 7,
shall be increased to the extent of any Tax actually incurred by the applicable
Indemnified Party resulting from the receipt of such indemnification payment
(grossed up for such increase).

 

7.7. Obligation to Mitigate Losses/Recoveries. Any Indemnified Party must always
seek to mitigate any Loss which it may incur. If the Indemnifying Party pays the
Indemnified Parties for any Loss and the Indemnified Parties subsequently and
actually recovers any amount related to the matter giving rise to the Loss from
any other person, the Indemnified Parties must within thirty (30) days reimburse
the Indemnifying Party for the value of the Loss recovered from said person.

 



15

 

Section 8 

Confidentiality

 

8.1. Confidentiality. Each Party, the Company and ABI, for itself and its
Affiliates, officers, directors, employees, agents, advisors and contractors
(the “Related Parties”), undertakes to keep any and all Confidential Information
strictly confidential and not to disclose to any Person, at any time or in any
manner, directly or indirectly, any or all of such Confidential Information,
except if:

 

(i)a prior written consent to the disclosure is obtained from the other Party;

 

(ii)the relevant information is or becomes generally available to the public
other than as a result of a breach of these confidentiality provisions through
any disclosure or other action or omission by the Party or any of its Related
Parties;

 

(iii)the information was independently acquired or developed by the Party or any
of its Related Parties without violating any of its obligations hereunder;

 

(iv)the information is required to be disclosed under applicable Laws or Order
binding upon the relevant Party and/or rules and regulations of any security
exchange, provided that, whenever reasonably practicable and lawful, such Party
consults with the other Parties before the disclosure; and/or

 

(vi)the information is required to be disclosed by the Party (or by a third
party) as a defense under a Claim, lawsuit, proceeding or investigation brought
by a Government Entity against such Party (or third party).

 

8.1.1. For purposes of this Agreement, “Confidential Information” shall mean (i)
all and any information and documents exchanged and disclosed between the
Parties, the Company and ABI during the term of the JV; and (ii) the Transaction
hereunder and all information, materials and documents related thereto
(including this Agreement and the other Transaction Agreements), whether
written, oral, electronic or otherwise, obtained or received by the Parties.

 

8.1.2. In case of breach by any Party or the Company or ABI of the
confidentiality obligation mentioned above, the breaching party shall indemnify
the non-breaching party (the Purchaser, the Company, ABI and the Seller, as
applicable) for any Loss incurred or suffered as a result of breach of the
confidentiality obligation set forth herein.

 

8.2 The Parties agree to announce the closing of the Transaction (i.e.,
including “Fato Relevante”)  to the market on the Closing Date (and not before
the Closing Date), unless an announcement is required before such date by any
governmental or regulatory authority, in which case such required announcement
may be made (only to the extent required) before the Closing Date. Without
prejudice of the above, the Parties shall be free to respond to and/or clarify,
at any time before the Closing Date, questions and/or inquiries made by
investors, stockholders and other third parties, in connection with the matters
hereto provided that the information to be disclosed to such third parties shall
be limited to the content of the announcement made by Seller on July 1st, 2015
and to the fact that no new agreement has been reached between the Parties
following such announcement. The Parties agree that, for confidential reasons,
no further disclosure shall be made at this moment.

 



16

 

Section 9 

Antitrust Approval

 

9.1. The Parties shall, within forty five (45) days as of this date, submit the
Transaction contemplated herein to the approval of the Brazilian antitrust
authority (“Antitrust Authority”).

 

9.2. The Parties shall coordinate the submission and monitoring of the
respective approval request before the Antitrust Authority, and both parties
shall fully cooperate with each other throughout the process (including, without
limitation, providing all the necessary documents within the time reasonably
required, or within any time if so requested by the Antitrust Authority).

 

9.3. All costs, expenses and charges relating to the obtainment and submission
of documents, collection of information, until the final decision of the
Antitrust Authority, including fees and charges for submitting a notice, as well
as attorney’s fees, shall be borne by the both parties equally.

 

9.4. If the Antitrust Authority impose any restriction on the Transaction, such
restriction shall not invalidate it as whole, and all the other terms and
conditions hereunder on which no restrictions have been placed by the Antitrust
Authorities shall remain in full force.

 

Section 10 

Governing Law and Dispute Resolution

 

10.1. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Federative Republic of Brazil.

 

10.2. Arbitration. Except for disputes regarding obligations that admit,
forthwith, judicial execution, the Parties undertake to endeavor best efforts to
amicably resolve by mutual negotiation any disputes arising from or related to
this Agreement and/or its Exhibits/Schedules and/or related thereto, including
but not limited to any issues relating to the existence, validity,
effectiveness, termination or contractual performance (“Dispute”). In case such
mutual agreement is not reached, any Dispute will be referred to and exclusively
and finally settled by binding arbitration according to the rules (“Arbitration
Rules”) of the Arbitration and Mediation Center of the Brazil-Canada Chamber of
Commerce (“Arbitration Chamber”), which rules are deemed to be incorporated by
reference to this Agreement, except as such Arbitration Rules may be modified
herein or by mutual agreement by the Parties.

 

10.3. Arbitral Tribunal. The arbitration will be settled before a panel of three
arbitrators. One arbitrator and relevant alternate will be appointed by Seller,
another arbitrator and relevant alternate will be appointed by Purchaser. Should
any Party fail to appoint its arbitrator and/or its alternate within fifteen
(15) days from the date of receipt of the notice of service from the Arbitration
Chamber, the president of the Arbitration Chamber will appoint such arbitrator
and relevant alternate within the following fifteen (15) days. The third
arbitrator will be appointed jointly by such two arbitrators within thirty (30)
days of the latest appointment; such third arbitrator will act as the president
of the arbitration panel (“Arbitration Panel”). In the event the arbitrators
fail to reach, within the 30-day period mentioned above, a mutual understanding
over the appointment of the president of the Arbitration Panel, the president of
the Arbitration Panel will be appointed according to the rules of the
Arbitration Chamber.

 

10.4. Restraints. In no event will any member of the Arbitration Panel be a
current or former employee, agent, officer or director of any Party or any of
their respective Affiliates.

 

10.5. Place of Arbitration. The seat of the arbitration shall be the City of São
Paulo, State of São Paulo, Brazil, where the arbitration award will be rendered.
Any acts may be practiced by the Parties, witnesses, expert witnesses and
Arbitration Panel in any place agreed upon by the Parties, regardless of the
seat of arbitration.

 

10.6. Language. The arbitration shall be conducted in Portuguese. Documentary
evidence in the arbitration proceedings may be submitted in English and
translation thereof will not be required.

 



17

 

10.7. Binding Nature. The arbitration award shall be final, unappealable and
binding on the Parties, their successors and assignees, who agree to comply with
it spontaneously and expressly, waive any form of appeal, except for the
scenarios set forth by the Brazilian Arbitration Law (i.e., such as article 30,
33, among others). If necessary, the arbitral award may be performed in any
court which has jurisdiction or authority over the Parties and their assets. The
decision will include the distribution of costs, including attorney’s fees and
reasonable expenses as the Arbitration Panel sees fit.

 

10.8. Fine for Breach of Arbitration. The Party which, without legal support,
frustrate or prevent the instatement of Arbitral Tribunal, whether by failing to
adopt necessary measures within proper time, or by forcing the other Party to
adopt the measures set forth in article 7 of the Arbitration Law, or yet, by
failing to comply with all the terms of the arbitration award, shall pay a
pecuniary fine equivalent to R$ 50,000.00 (fifty thousand reais) per day of
delay, applicable, as appropriate, from (a) the date on which the Arbitral
Tribunal should have been instated; or, yet, (b) the date designated for
compliance with the provisions of the arbitration award, without prejudice to
the determinations and penalties included in such award.

 

10.9. Costs. Unless otherwise ordered by the Arbitration Panel, each Party will
be responsible for its respective costs and expenses incurred as a result of the
arbitration (including reasonable attorney’s fees and expenses).

 

10.10. Exceptional Court Jurisdiction. The Parties are fully aware of all terms
and effects of the arbitration clause herein agreed upon. Without prejudice to
the validity of this arbitration clause, the Parties hereby elect the Judicial
District of the City of São Paulo, State of São Paulo, Brazil, to the exclusion
of any other courts, – if and when necessary for the sole purposes of: (a)
executing obligations that admit, forthwith, judicial execution; (b) obtaining
coercive or precautionary measures or procedures of a preventive, provisional or
permanent nature, so as to secure the arbitration to be commenced or already in
course between the Parties and/or to ensure the existence and efficacy of the
arbitration proceeding; or (c) obtaining measures of a mandatory and specific
nature. The Parties are entitled to directly apply for such measures before the
Judicial District of the City of São Paulo, State of São Paulo only if the
Arbitration Panel has not yet been established, in which case the Arbitration
Panel shall, upon its establishment, acquire exclusive full and exclusive
authority over such measures, including the abilities to definitively revert any
partial or final judicial decision already granted over the disputed issues and
to definitively rule over any request pending of judicial decision. If, however,
the Arbitration Panel has already been established, the Parties shall request
any such measures to the Arbitration Panel, being entitled to directly resort to
the Judicial District of the City of São Paulo solely for the purposes of
enforcing measures that have been granted by the Arbitration Panel and not
properly complied by the other Party. The filing of any measure under this
clause does not entail any waiver to the arbitration clause or to the
jurisdiction limits of the Arbitral Tribunal

 



18

 

10.11. Confidentiality. Any and all documents and/or information exchanged
between the Parties or with the Arbitration Panel will be confidential. Unless
otherwise expressly agreed in writing by the Parties or required by Law, the
Parties, their respective representatives and Affiliates, the witnesses, the
Arbitration Panel, the Arbitration Chamber and its secretariats shall undertake,
as a general principle, to keep confidential the existence, content and all
awards and decisions relating to the arbitration proceeding, together with all
the material used therein and created for the purposes thereof, as well as other
documents produced by the other Party during the arbitration proceeding which
are not otherwise in the public domain – except if and to the extent that such
disclosure is required from one of the Parties pursuant to Law.

 

10.12. The Company and ABI expressly bind themselves to this arbitration
agreement for all purposes provided for in this Agreement and in Law.

 

Section 11 

Miscellaneous

 

11.1. Notices and Comunications. Any notices, claims, demands and other
communications required or permitted hereunder shall be made in writing, and
shall be delivered by hand, registered mail or courier with confirmation
receipt, addressed as follows:

 

To Seller: Copy thereof to be remitted to:

São Martinho S.A. 

Rua Geraldo Flausino Gomes, 61 

São Paulo - SP
Email:

 

Attn: Mr. Fabio Venturelli 

Mr. Elias Eduardo R. Georges


 

L.O. Baptista, Schmidt, Valois, Miranda, Ferreira & Agel 

Av. Paulista, 1.294, 8º andar, Bela Vista 

01310-100, São Paulo, SP, Brazil 

Email:

 

Attn.: Daniela Zaitz Kolar 

Roberta Thompson

 

 

To the Purchaser: Copy thereof to be remitted to:

Amyris do Brasil Ltda.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email: ;
Attn: Mr. Paulo Diniz and Eduardo Loosli

 

Amyris do Brasil Ltda.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email:
Attn: Mr. Anderson Fernandes

 

 

To ABI: Copy thereof to be remitted to:

Amyris Inc. 

5885 Hollis Street, Suite 100, Emeryville 

CA – USA 

Email: 

Attn: Mr. John Mello

 

 

 

19

 



To the Company: Copy thereof to be remitted to:

SMA Indústria Química S.A.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email:
Attn: Mr. Paulo Diniz and Eduardo Loosli

 

Amyris do Brasil Ltda.  

Rua James Clerk Maxwell, 315 

Techno Park – Campinas – SP - Brazil
Email:
Attn: Mr. Anderson Fernandes

 

 

11.1.1. The Parties further agree that on the same date of remittance by hand,
registered mail or courier of any such notice or communication, a copy thereof
shall be sent by e-mail to the relevant addressee(s), as per the e-mail
addresses above, provided, however, that such email transmission shall not
substitute the remittance by hand, registered mail or courier and shall
therefore, standing alone, not be deemed as proper notice.

 

11.1.2. Without detriment to Section 11.1.1 any and all notice or communication
exchanged hereunder shall be deemed as received by the relevant addressee upon
receipt of the hard copy thereof (as delivered by hand, registered mail or
courier.

 

11.1.3. Any Party may, on five (5) days’ notice given in accordance with this
Section 11.1 to the other Parties, designate another address or Person for
receipt of notices hereunder.

 

11.2. Amendments. This Agreement may only be amended upon formalization, in
writing, of an instrument duly signed by the Parties, the Company and ABI.

 

11.3. No Third Party Beneficiaries. This Agreement is intended for the benefit
of the Parties, Company and ABI, and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person. No term, provision, covenant or restriction of this
Agreement shall confer upon any other person or entity any claim, cause of
action, remedy or other right whatsoever.

 

11.4. Specific Enforcement. The Parties, the Company and ABI each acknowledge
and agree that, except as otherwise provided, irreparable damage would occur in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties, the Company and ABI shall be entitled to
provisional relief to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to the reimbursement of Losses or any other remedy to which
they may be entitled by Law.

 

11.5. Severability. If any term, provision, covenant or restriction of this
Agreement is held to be illegal, invalid, void or unenforceable in any aspect,
such term, provision, covenant or restriction shall be negotiated in bona fide
by the Parties, the Company and ABI and amended only to the extent necessary to
be enforceable consistent with the Parties’, Company’s and ABI’s intent. The
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect.

 

11.6. Assignment; Binding Effect. This Agreement is binding on, inures to the
benefit of, and is enforceable by each of the Parties, the Company and ABI and
their respective heirs, successors and assigns of all kinds. Neither this
Agreement nor any of the rights and obligations hereunder may be assigned to
third parties unless expressly permitted under this Agreement or with the prior,
written consent of the other Party and/or ABI. Any attempted assignment or
transfer without the prior written consent of the other Party or ABI shall be
null and without effect.

 

11.7 Waivers, Delays, Omissions and Failures. No waiver by any Party of any
breach or default with respect to any provision, condition or requirement hereof
shall be deemed to be a continuing waiver in the future thereof or a waiver of
any other provision, condition or requirement hereof; nor shall any delay,
omission or failure of any Party to exercise any right hereunder in any manner
impair the exercise of any such right accruing to it thereafter.

 



20

 

11.8 Costs, Expenses and Taxes. Except as otherwise provided for in this
Agreement, each party to this Agreement (including the Company and ABI) shall be
exclusively liable for the payment of any taxes in connection with the
consummation of the transactions contemplated by this Agreement and shall bear
its own fees and expenses (including fees, filing, and registration fees,
expenses of its attorneys, financial advisers, auditors and other consultants)
in connection with the negotiation, preparation, execution and carrying into
effect of this Agreement and the Transaction Agreements.

 

11.9. Survival. The covenants of the Parties contained or provided pursuant to
this Agreement, and the obligation of the Parties to indemnify according to
Section 7 above shall survive the execution of this Agreement and, except as
otherwise agreed herein, shall remain in full force and effect.

 

11.10. Counterparts. This Agreement shall be executed in three (3) or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each signatory
hereto.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

[Intentionally left blank]

 



21

 

(Signature page of the Share Purchase and Sale Agreement entered on August 31,
2015 by and between São Martinho S.A., Amyris Brasil Ltda., Amyris Inc and SMA
Indústria Química S.A.)

 

Seller:

 

SÃO MARTINHO S.A.

 

/s/ ILLEGIBLE            /s/ ILLEGIBLE

 

Purchaser:

 

AMYRIS BRASIL LTDA.

 

/s/ Erica Baumgartner               /s/ Giani Ming Valent

 

Intervening Consenting Parties:

 

AMYRIS INC.

 

/s/ John Melo

 

SMA INDÚSTRIA QUÍMICA S.A.

 

/s/ ILLEGIBLE              /s/ ILLEGIBLE

 

Witness:

 

1. /s/ Mayara Muniz de Freitas   2. /s/ Marina Muniz Giacio   Name: Mayara Muniz
de Freitas     Name: Marina Muniz Giacio   ID       ID  

 

 

 

 

22



 

 